Exhibit 10.24
 
Domestic commercial invoice discounting agreement
No.:
(2010)                      NanShangTieZi                                No.
YD10-001 No.


Seller: Fujian Yada Group Co., Ltd.
Business license number: 350724100000961
Legal Representative / CEO: Zhan Youdai
Domicile: Shuinan Industrial Zone，Songxi County, Nanping City, Fujian Province.
Account and the account number of financial institutions: Bank of China Co.,
Ltd. Nanping Branch 880005556208093001
Tel : 0599-2325688 Fax : 0599-2332688


Factoring Business: Bank of China Co., Ltd. Nanping Branch
Legal Representative / CEO: Wang Heng   Authorized signatory：Zhu Mangui
Domicile: Bank of China Building, 459 Riverside Road, Nanping City, Fujian
Province.
Tel : 0599-8856381 Fax : 0599-8822091


In view of the seller to be sold by way of credit to the Fujian Shengda Import &
Export Trade Co., Ltd., Shanghai Meeting Sea Foods Limited ("Purchaser") to sell
boiled bamboo shoots, boiled mountain dew, mountain boiled vegetables, boiled
corn, ginger, iron system, empty cans, etc. (type of goods), and intended use of
factor to provide domestic factoring business invoice discounting services, to
clear rights and obligations of both parties, by consensus, especially the
development execution of this Agreement.


This Agreement is a Single-Item Agreement under the Credit Line Agreement (2010
Nan Zhong Yin Shou Xie Zi YD10-001) between the parties.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 


General Rules
Article 1
Since the effective date of this Agreement, the parties shall comply with the
relevant laws, regulations and relevant rules and regulations apply for the Bank
of China-related business.

Article 2
Definitions:

1.  
Commercial invoice discounting: the domestic commercial invoice discounting is a
financing service where the seller sells its accounts receivable from a sales
contract or a service contract with the buyer (i.e. the “debtor) to a third
party (i.e. the “factor”) at a discount in exchange for immediate money. The
factor deduct the interest and fee from the account receivable and pay cash to
the seller. The factor will then collect the account receivables and manage the
sales of the ledgers.

2.  
factorCommercial invoice: The commercial invoice referred to in this Agreement
means trade invoices issued by the seller to the buyer as a bond documents,
which specify the details of the shipment and the amount payable by the buyer.

3.  
Accounts receivable purchase notice: It is an item on the commercial invoice
where the seller represents to the buyer that the receivables have been paid,
and is a written notice to the factoring company.

4.  
Qualified accounts receivable: the debt arising from the sales of certain goods
by credit and the nonpayment by the buyer. It cannot be offset by write-off,
guarantees, compensation or pay for other deductions, and when the seller
brought factoring company to discount:

(1)  
It does not expired:

(2)  
It is only calculated and paid in RMB;

(3)  
The maturity date of the invoice within 180 days from the invoice date
(including 180 days);

(4)  
In the ordinary course of business arising from the seller, the real trade with
legal background;

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(5)  
the seller is a illegitimate creditor;

(6)  
no restriction of transfer

5.  
The line of discount is the maximum amount of qualified accounts receivable
approved by the factoring company according to the application of the Seller.

Effectiveness of Line of Discount
Article 3
The Line of Discount that the factor approves for the seller becomes effective
when this Agreement enters into force. The amount of details as follows:

1.  
The approved line of discount: RMB TWENTY MILLION ONLY. (¥ 20,000,000,00).

2.  
The amount is valid: from __month ____ date of 2010 to June 18, 2011.

Article 4
In the term of the line of discount, the amount of qualified accounts
receivables that the seller requests the factor to discount should not exceed
the amount of the reserve of the approved line of discount. The factor agrees to
provide discount to qualified accounts receivables within the amount of the
reserve of the approved line of discount.

The Seller’s Representations and Warranties of the Accounts Receivables and the
Transfer
The Seller makes the following representations and warranties to the factor:
Article 5
The Seller will transfer all the qualified accounts receivables to the factor
after the execution of this Agreement.

Article 6
Each accounts receivable is from a true sales of goods under goodwill in the
ordinary course of business. The sales of goods related to the accounts
receivables to be transferred comply with the provisions of the corresponding
sales contract, and the accounts receivables have not been used as guarantee.

Article 7
The Seller is the creditor of each account receivable its transfers to the
factor, and the creditor of the interest and other fees related to such
receivables. Unless otherwise approved by the factor in writing, such
receivables can not be used to offset accounts receivable, write-off, guarantee,
compensate, or to make other reductions

Article 8
The Seller cannot exercise any rights under accounts receivables that have been
transferred to the factor. Without the written consent of the factor, the Seller
may not transfer this Agreement.

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Article 9
The factor, as the assignee of the accounts receivables, obtains all the rights
related to the account receivables.

Discount
Article 10
To apply to the factor for discount, the Seller shall submit two copies of the
"the Application for Domestic Commercial Invoice Discounting", two copies of the
commercial invoices with endorsement, the original and a copy of the shipping
document, and other documents required by the factor.

Article 11
The Factor agrees to provide discount to the Seller within three days after it
receives the Application for Domestic Commercial Invoice Discounting.

Article 12
The discount interest rate and the calculation of interest should following the
following provisions:

1.  
The interest rate should be the factor’s discount interest rate on the date of
discounting. .

    Interest accrues from the date of discounting, and should be
Interest = principal × number of interest days × daily rates
Daily rate = annual interest rate /360.
2.  
The way to collect interest

Payment in advance: According to the interest rate prescribed in the first
paragraph, the interest should be collected on the date of discounting. The
number of interest days should be the number of days from the discounting date
to the due date + ___ days.
Payment at the end: According to the interest rate prescribed in the first
paragraph, the interest should be paid on the date when the payments are fully
made.
3.  
If the factor cannot collect the amount of discount of the invoice, the interest
and the fee, the seller shall pay back to the factor the amount that equals to
the face value of the invoice or the approved payment by the factor. The penalty
interest for late payment accrues until the settlement date.

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Late penalty interest rate should be the interest rate in the first paragraph
plus   50  %
If the Seller is unable to pay late penalty interest rate in a timely manner
according to the second paragraph of this Article, compound interest shall
accrue based on the interest rate in the first paragraph of this Article during
the financing period, and on the late penalty interest rate in paragraph 2 after
such period.
Late penalty interest rate= principal × number of interest days × daily rate.
Principal refers to the overdue unpaid principal and interest payable.
Guarantee
Article 13
The guarantee in this Agreement should follow the following provisions:

1.  
The debt under this Agreement is secured by:

 
This Agreement is the Main Contract of the Maximum Guarantee Contract (2010
NanZuiGaoBaoZi No YD10-001) between Zhan Youdai and the factor, the Maximum
Guarantee Contract (2010 NanZuiGaoBaoZi No YD10-002) between Fujian Fulaimen
Wood Technology Co., Ltd.. and the facor, the Maximum Guarantee Contract (2010
NZGBZ YD10-003) between Songxi Ya Sheng Foods Co., Ltd. and the factor, and the
Maximum Guarantee Contract (2010 NanZuiGaoBaoZi No YD10-004) between Fujian Yada
Group Co., Ltd.  and the factor.   

2.  
If any events happened to the Seller or the Guarantor that the factors considers
may affect their ability to perform this Agreement, or the guarantee contracts
becomes null and void, revoked or discharged, or the Seller, the Guarantor and
the deteriorating financial position or significant litigation or arbitration
cases involved, or for other reasons can affect its performance capabilities, or
guarantor in the guarantee and factoring contract or other business under a
contract between the occurrence of default or devaluation of the collateral,
damage, loss, was closed down, resulting in decrease or loss of security when
the value of , factor the right to request, and the seller an obligation to
provide a new guarantee, the guarantor so as to guarantee replacement under this
Agreement debt.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Setting up and checking accounts
Article 14
The factor has the right to choose any accounting mehods it deems appropriate to
record each account receivables and check with the Seller periodically.

Article 15
The seller shall establish accounts for the factor to audit. The statements of
accounts made by the factor shall be deemed accurate if the Seller does not
raise any objection within seven days after it receives them,

Factoring fees
Article 16
The factor has the right to determine the factoring fee it charges the Seller
according to its own standard. The standard, calculation and collection of the
fee should made according the the facor’s rules.

Article 17
Unless otherwise provided, the factoring fee shall be deducted from the invoice
on the discounting date,



Article 18
The factor should collect the due receivables transferred from the Seller from
the debtor in an appropriate and timely manner.

Article 19
The debt is overdue if the debtor does pay off the debt on the due date on the
commercial invoice. The late penalty interest rate accrues thirty days after
such due date according to this Agreement.

The Seller’s Representation and Warranties
Article 20
The Seller makes the following Representation and Warranties:

1.  
The Seller is duly incorporated and lawfully existing, and has full legal
capacity for civil rights and conducts to enter into and perform this Agreement.

2.  
This Agreement reflects the true intent of the Seller. It has obtained legal and
effective authorization according to the requirements of its articles of
association or other internal management documents. Performing this Agreement
will not violate any contracts, agreements or other legal documents that are
binding upon the Seller.

 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.  
All documents and materials provided by the Seller to the factor under this
Agreement are accurate, true, complete and effective;

4.  
The background of the transactions related to the Seller’s application for
factoring service is true and legal. The Seller providing documents to the
factor per its request shall not constitute the factor’s obligation to check the
accuracy and legality of the background.

5.  
The Seller does not conceal to the factor any facts that may affect its ability
to perform this Agreement.

6.  
In case of the circumstances which may affect the financial position and
performance ability of the Seller, including without limitation, changes of any
form in the modes of business such as division, merger, joint management, joint
venture with foreigners, cooperation, contracting, reorganization, reform,
planned listing, reduction of registered capital, transfer of significant assets
or stocks, material liabilities, dissolution, cancellation, applied for
bankrupt, or involvement in material litigation or arbitration cases, the Seller
shall notify the factor in a timely manner.



7.  
For the matters not covered by this Agreement, the Seller agrees that
international practice and the factor’s relevant provisions apply.

8.  
The Seller shall notify the factor in advance of any material changes (including
but not limited to financing, providing guarantee to any third party, transfer
of shares, distributing dividends in cash, providing loans to related parties).
The factor may change the factoring conditions according to such changes.

9.  
The proceeds from factoring shall not be used for investment in stock markets or
other securities, or other purposes prohibited by the laws and regulations. The
Seller shall use the proceeds from factoring for the purposes in the
application. The factor reserves the right to withdraw its payment in the
factoring if it finds that the Seller uses the proceeds for purposes not agreed.

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.  
The deposit and settlement accounts of the Seller (including its affiliates in
the Group) at the factor shall be no less than the line of discount. If not, the
factor has the right to modify the factoring conditions accordingly.

Default
Article 21
One of the following circumstances, constitute breach of contract by the Seller:

1.  
False representations in this Agreement or breach of warranties in this
Agreement;

2.  
winding up, dissolution, cancellation or bankrupt of the

3.  
Breach of other provisions of this Agreement

4.  
default by the Seller of other contracts with the factor or other branches of
Bank of China Limited



In case of the default specified in the preceding paragraph, the factor shall
have the right to separately or simultaneously take the following measures as
the case may be:
1.  
Requires the seller to correct the violation within a time limit;

2.  
Wholly or partially suspend or terminate the acceptation of applications by the
Seller to the factor under this Agreement or any other contracts between the
Seller and the factor. Wholly or partially suspend or terminate providing
financing under this Agreement and other contracts between the Seller and the
factor.

3.  
Announce that the unpaid debts, principal and interest of other financings under
this Agreement and other contracts between the Seller and the factor due.

4.  
Terminate or cancel this Agreement; wholly or partially terminate or cancel
other contracts between the Seller and the factor

5.  
require the Seller to indemnify for the losses of the facor arising from its
breach

6.  
deduct the amounts in the account opened by the Seller with the factor with a
prior or post notice, to discharge all or partial debts owed by the Seller to
the factor. Undue amounts in the account shall be deemed to be due in advance.
If the account currency is different from the currency used by the facor for
business pricing, conversion shall be made at the rate of exchange settlement
and sales applied by the factor at the time of deduction

 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
7.  
other measures as the Creditor considers necessary.

Effectiveness and Termination
Article 22               This Contract shall become effective from the date when
it is signed and sealed by the legal representatives, persons-in-charge or
authorized signatories of the parties
This Agreement is executed in four copies, each party and the Registration
department shall hold one copy respectively, each of which shall have equal
effect in law.


Article 23
Unless otherwise provided by laws and regulations or agreed by the parties,
legal validity of the remaining provisions will not be affected by the
invalidity of any provision of this Contract.



Article 24
The date of termination of this Agreement shall be the due date of the line of
discount approved by the factor.

Article 25
Unless otherwise provided by laws and regulations or agreed by the parties, this
Contract may not be terminated prior to completion of performance of their
rights and obligations hereunder

Amendment and Modification
Article 26
Amendment or modification may be made to this Agreement in writing by mutual
agreement of the parties, which shall constitute an integral part of this
Agreement.

Reservation of Right
Article 27
Failure by a party to exercise all or partial rights hereunder or to require the
other party to perform and assume all or partial obligations and
responsibilities will not constitute waiver by such party of such rights or
exemption from such obligations and responsibilities.

 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
Any indulgence, extension or postponement in exercising the rights hereunder
granted by a party to the other party will not affect any rights it shall have
under this Contract and laws and regulations, nor be construed as waiver by it
of such rights.



Application of law, dispute resolution
Article 28
This Agreement is governed by the laws of PRC.

Article 29
Except otherwise agreed upon by the parties, all disputes arising from the
conclusion and performance of or relevant to this Agreement and Single-Item
Agreement may be settled by both parties through consultation. If the
consultation fails, either party may adopt the 2nd mode to make settlement:

a)  
Submit to   blank    Arbitration Committee for arbitration.

b)  
File lawsuit to the People’s Court of the place of Party B or other institutions
of Bank of China Limited who perform rights and obligations in accordance with
this Agreement and Single-Item Agreement in accordance with the laws.

c)  
File lawsuit to the competent People’s Court in accordance with the laws.

 
During the period of settling disputes, other articles shall continue to be
performed, provided such disputes do not affect the performance of other
articles of this Agreement and Single-Item Agreement.

 
 

Article 30 The Seller shall not assign any rights and obligations hereunder to
any third party without the written consent of the factor.  In the event that
the factor needs to entrust other institutions of Bank of China Limited to
perform the rights and obligations under this Agreement and Single-Item
Agreement due to business needs, the Seller hereby expresses acknowledgement
that other institutions of Bank of China Limited authorized by the factor shall
be entitled to perform all rights under this Agreement, and to, upon any
disputes under this Agreement, file lawsuits to the People’s Court or submit to
the arbitral body for arbitration.

 
 
 
- 10 -

--------------------------------------------------------------------------------

 
                
This Agreement shall be legally binding upon both parties and their lawful
successors and assignees, provided that other stipulations of this Agreement is
not affected.


Article 31
In addition to be determine by law or the parties agree otherwise, the result of
the contract legislation, implementation and dispute resolution costs incurred
(including legal costs) borne by the Party. Unless otherwise provided by the
laws or agreed by the parties, any fee resulted from execution and performance
of this Agreement, and from solving disputes arising out of this Agreement
(including attorney’s fee) should be born by the Seller.

Article 32
Unless otherwise specified, the parties specify the domicile recorded herein to
be the contact address, and undertake to timely notify the other party in
writing of any change in contact address.



Factoring Business: Bank of China Co., Ltd. Nanping Branch         (sealed)
The signers：Zhu Mangui     Special Seal for Company Contract
July 21, 2010


Seller: Fujian Yada Group Co., Ltd.   (sealed)
The signers：  Zhan Youdai                  
July 21, 2010
 
 
 
- 11 -

--------------------------------------------------------------------------------

 